Citation Nr: 1729666	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-25 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable initial rating for headaches associated with diplopia of the right eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1991 to June 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for headaches associated with diplopia of the right eye, and assigned a noncompensable initial rating. 

The Veteran testified in a video hearing before the undersigned Veterans Law Judge (VLJ) in June 2013. 

This claim was remanded for further development in December 2014. 

A supplemental statement of the case (SSOC) was issued in February 2015 further denying the claim. 


FINDING OF FACT

The competent and credible evidence shows that the headaches are manifested by headache pain due to right eye pain that is sensitive to light and sound, and that the headaches are prostrating and prolonged and occur 2-3 times a month. 


CONCLUSION OF LAW

The criteria for a 30 percent compensable rating for headaches due to service-connected right eye diplopia have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  All reasonable doubt regarding a degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation already has been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all of the evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

Under Diagnostic Code 8100, a 10 percent evaluation may be assigned for migraine with characteristic prostrating attacks averaging one in 2 months over the last several months. A 30 percent evaluation requires characteristic prostrating attacks occurring on an average once a month over the last several months. A 50 percent evaluation requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. 4.124a. Neither VA regulations nor the Court have defined "prostrating." 38 C.F.R. § 4.124a. For general medical purposes, "prostration" is defined as "extreme exhaustion or powerlessness." See Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

The Veteran testified in June 2013 that his headaches can be so severe he has to lie down sometimes for up to two to three hours at a time while others last 15-20 minutes. The Veteran works as a narcotics officer for the state police. Sometimes, the Veteran would have to leave work and go to his house to rest for either a few hours or the whole day. In terms of duration, he reports that he has a headache around 3-5 times a day. In terms of severe headaches that require him to have to leave work to go home, the Veteran reported around 2-3 a month but up to once a week. 

A review of the VA examinations and treatment records reveal consistent reports of headaches. 

At an October 2011 VA examination, the Veteran reported headaches focused in his right eye 2-3 times a week which are described as stabbing and pressure pain. 

At the February 2014 VA examination, the Veteran reported he started having headaches after sustaining a blowout fracture of his right orbit while in service. The headaches start behind the right eye and migrate through his entire head. He reported he takes migraine medications once or twice a week. He has major headaches 3-5 times a week. These will be a 9/10 and he will have to stop what he is doing, leave work, go to his house and lie down in a dark, quite room until the headaches pass. He has daily mild headaches of 4-5/10 that occur 5-6 times daily. He treats them with Tylenol and Motrin which will alleviate the pain enough so he can function. Veteran reported that, if he develops a headache at work, he will have to go home and lie down in a dark quite room until the headaches pass. He stated he has to leave work early 2-3 times a week due to headache pain.

The Veteran reported characteristic prostrating and prolonged attacks that occur more frequently than once per month. 

In a May 2015 treatment note, the Veteran reported being on pain medication and experiencing headaches within the past week that at their worst were a 9/10. 
In July 2016, the Veteran reported at a VA examination that he has persistent symptoms of daily headaches that vary in intensity. Sometimes, the headaches were severe enough to affect occupational functioning. The Veteran works for the Louisiana State Police and reported he had to miss work 7-8 days in the past year. For the minor headaches, the Veteran takes over the counter medication and for the major headaches the Veteran was prescribed medication by a VA neurologist but his most relieving factor is sleep. 

The Veteran's co-worker C.M submitted a buddy statement in June 2013 indicating they have worked together for ten years and he noticed on numerous occasions that the Veteran had severe headaches during work. He also wrote that the Veteran had complained several times of headaches so severe that he had to leave work. Another co-worker P.D. submitted a buddy statement in June 2013 indicating they had worked together for twelve years. He reiterated that the Veteran has complained of severe headaches, eye pain and blurred vision that sometimes were so severe that it would cause him to leave or miss work. Finally, the Veteran's ex-wife submitted a buddy statement in May 2013 where she noted that the Veteran had debilitating eye pain and headaches that caused him to have to lie down in a dark room for no less than a day until the pain was tolerable. 

Based on a review of the evidence, the Board finds the Veteran's reports of chronic and sometimes debilitating headaches to be consistent and credible. Moreover, these reports are corroborated by VA examiners and treatment providers. Finally, these reports are corroborated by co-workers on the police force as well as the Veteran's ex-wife. 

The issue before the Board is what the appropriate rating for the Veteran's headache is considering the above evidence. The Board finds that based on the evidence, the Veteran has characteristic prostrating attacks occurring on an average once a month over the last several months and therefore a 30 percent rating is appropriate. The Board finds that a 50 percent rating is not appropriate because the migraines do not produce severe economic inadaptability. While the Board notes that the Veteran has missed 7-8 days of work in a year due to his headaches, this does not rise to the level of severe economic inadaptability contemplated by the regulation.  

Should the headache disability worsen in the future, the Veteran is certainly free to seek a higher disability rating at that time.  

II. Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings relating to his ability to work. 

There was also substantial compliance with remand directives. This claim was remanded for a supplemental statement of the case (SSOC) to review the Veteran's April 2014 VA examination. This review was done and therefore there was substantial compliance. 


ORDER

Entitlement to a 30 percent initial rating, but not higher, for headaches associated with diplopia of the right eye is granted. 




______________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


